Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of March 31,
2017, and effective as of, and conditioned on, the consummation of the Exchange
Offers, is entered into by and among Affinion Group Holdings, Inc., a Delaware
corporation (the “Company”) and the holders party to the Old Registration Rights
Agreement (as defined below) and the holders listed on Schedule I hereto (each a
“Holder” and, collectively, the “Holders”).

RECITALS

WHEREAS, the Company and the Holders party thereto entered into that certain
Registration Rights Agreement, dated as of November 9, 2015 (the “Old
Registration Rights Agreement”).

WHEREAS, the Company and the undersigned Holders desire to amend and restate the
terms of the Old Registration Rights Agreement in connection with the issuance
of new warrants (“New Warrants”) to purchase shares of Common Stock, par value
$0.01 per share, of the Company (“Common Stock”) in the Exchange Offers and
Investor Purchase Agreement upon the terms and conditions set forth in the
Offering Memorandum and Consent Solicitation Statement dated on or about April
3, 2017, as amended or supplemented on the date hereof (the “Offering
Memorandum”) and the Investor Purchase Agreement (as defined below).

WHEREAS, as a condition to the New Warrant Holders (as defined herein)
subscribing for New Warrants, the Company has agreed, with the requisite consent
of the existing Holders, to grant to the New Warrant Holders and their
respective permitted assignees and transferees certain specific rights and
privileges as set forth in Article II hereof in addition to the changes to the
Old Registration Rights Agreement that will affect the rights of all Holders.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
DEFINITIONS

SECTION 1.1.Definitions. In addition to the definitions set forth above, the
following terms, as used herein, have the following meanings:

“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

“Agreement” means this Amended and Restated Registration Rights Agreement, as it
may be amended, supplemented or restated from time to time.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized by law to close.

“By-Laws” means the Fourth Amended and Restated By-Laws of the Company, dated as
of November 9, 2015, as the same may be amended, modified or restated from time
to time.

111027306

 

--------------------------------------------------------------------------------

“Certificate of Incorporation” means the Fourth Amended and Restated Certificate
of Incorporation of the Company, dated as of November 9, 2015, as the same may
be amended, modified or restated from time to time.

“Commission” means the Securities and Exchange Commission.

“Common Stock Equivalents” means securities (including, without limitation, the
New Warrants) exercisable, exchangeable or convertible into Common Stock.

“Demand Registration” means a Demand Registration as defined in Section 2.2.

“End of Suspension Notice” means an End of Suspension Notice as defined in
Section 2.5.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchange Offers” has the meaning set forth in the Offering Memorandum.

“FINRA” means Financial Industry Regulatory Authority, Inc.

“Holder” means any Holder who is the record owner of any Registrable Security or
any assignee or transferee of such Registrable Security (including assignments
or transfers of Registrable Securities to such assignees or transferees as a
result of the foreclosure on any loans secured by such Registrable Securities)
to the extent (a) permitted under the Company’s Certificate of Incorporation,
By-Laws and Shareholders Agreement and (b) such assignee or transferee agrees in
writing to be bound by all the provisions hereof, unless such Registrable
Security is acquired in a public distribution pursuant to a registration
statement under the Securities Act or pursuant to transactions exempt from
registration under the Securities Act and in either case where securities sold
in such transaction may be resold without subsequent registration under the
Securities Act.

“Indemnified Party” means an Indemnified Party as defined in Section 2.10.

“Indemnifying Party” means an Indemnifying Party as defined in Section 2.10.

“Inspector” means an Inspector as defined in Section 2.6.

“Investor Purchase Agreement” means that certain investment purchase agreement,
dated March 31, 2017, by and among the Company and certain investors party
thereto.

“IPO” means a bona fide, marketed underwritten initial public offering after
which closing such capital is quoted on the NASDAQ National Market or listed or
quoted on the New York Stock Exchange or other national securities exchange
acceptable to the board of directors of the Company.

“New Warrant Holders” means Elliott Management Corp., Franklin Mutual Advisers,
LLC and their respective Affiliates.

“Notice and Questionnaire” means a written notice, substantially in the form
attached as Exhibit A, delivered by a Holder to the Company (i) notifying the
Company of such Holder’s desire to include Registrable Securities held by it in
a Shelf Registration Statement, (ii) containing all information about such
Holder required to be included in such Shelf Registration Statement in
accordance with applicable law, including Item 507 of Regulation S-K promulgated
under the Securities Act, as amended from time

2

 

--------------------------------------------------------------------------------

to time, or any similar successor rule thereto, and (iii) pursuant to which such
Holder agrees to be bound by the terms and conditions hereof.

“Old Registration Rights Agreement” means that certain Old Registration Rights
Agreement as defined in the recitals.

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Piggy-Back Registration” means a Piggy-Back Registration as defined in Section
2.3.

“Registrable Securities” means any Common Stock (including any issuable or
issued upon exercise, exchange or conversion of any Common Stock Equivalents) at
any time owned, either of record or beneficially, by any Holder and any
additional securities that may be issued or distributed or be issuable in
respect of any Common Stock by way of conversion, dividend, stock-split,
distribution or exchange, merger, consolidation, exchange, recapitalization or
reclassification or similar transactions until (i) a registration statement
covering such shares has been declared effective by the Commission and such
shares have been disposed of pursuant to such effective registration statement,
(ii) such shares have been publicly sold under Rule 144 or (iii) such shares
have been otherwise transferred in a transaction that constitutes a sale thereof
under the Securities Act, the Company has delivered to the Holder’s transferee a
new certificate or other evidence of ownership for such shares not bearing the
Securities Act restricted stock legend and such shares may be resold or
otherwise transferred by such transferee without subsequent registration under
the Securities Act.

“Registration Expenses” means Registration Expenses as defined in Section 2.7.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Requested Shares” means Requested Shares as defined in Section 2.1(c).

“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act pursuant to the terms
hereof.

“Shareholders Agreement” means the Shareholders Agreement by and among the
Company and the stockholders party thereto, dated as of November 9, 2015, as
amended on October 4, 2016, as will be further amended pursuant to that certain
Amendment No. 2, dated as of March 31, 2017, and as the same may be further
amended, modified or restated from time to time.

“Shelf Registration Statement” means a Shelf Registration Statement as defined
in Section 2.1.

“Suspension Event” means a Suspension Event as defined in Section 2.5.

3

 

--------------------------------------------------------------------------------

“Suspension Notice” means a Suspension Notice as defined in Section 2.5.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal and not as part of such dealer’s market-making activities.

“Underwritten Shelf Take-Down” means an Underwritten Shelf Take-Down as defined
in Section 2.4(e).

ARTICLE II
REGISTRATION RIGHTS

SECTION 2.1.Shelf Registration.

(a)Preparation and Filing of Shelf Registration Statement. Upon the Company
becoming eligible to file a registration statement on Form S-3, the Company
shall use its commercially reasonable efforts to promptly (x) and in any event
within 90 days thereof, assuming the Company shall have received all relevant
shareholder information to be included in the filing at least 10 Business Days
prior to the filing date, prepare and file a “shelf” registration statement with
respect to the resale of Registrable Securities, on an appropriate form for the
offering and subsequent resale thereof, to be made on a delayed or continuous
basis pursuant to Rule 415 under the Securities Act (the “Shelf Registration
Statement”) and (y) cause the Shelf Registration Statement to be declared
effective by the Commission as promptly as reasonably practicable thereafter and
maintain it until the earlier of (i) the six (6) year anniversary following such
declaration of effectiveness and (ii) the date on which each Holder is permitted
to sell its Registrable Securities without Registration pursuant to Rule 144
under the under the Securities Act without volume limitation or other
restrictions on transfer thereunder. At any time on or after the date that the
Company becomes eligible to file a registration statement on Form S-3, promptly
following a request as may be made from time to time by a Holder or Holders with
respect to their Registrable Securities, the Company shall use a then-effective
Shelf Registration Statement (or, if none is effective, shall use its
commercially reasonable efforts to promptly, and in any event within 90 days
thereof, assuming the Company shall have received all relevant shareholder
information to be included in the filing at least 10 Business Days prior to the
filing date, file a Shelf Registration Statement and use its commercially
reasonable efforts to cause it to be declared effective) with respect to the
resale of the number of Registrable Securities specified by, and in accordance
with the methods of distribution elected by the Holder(s); provided, that if a
Holder makes a request pursuant to this Section 2.1(a) to file a Shelf
Registration Statement and the other Holder(s) (if any) did not join in such
request, the Company shall promptly (and, in any event, within five (5) Business
Days) notify the other Holder(s) upon receipt of such request or any request by
a Holder to increase the number of Registrable Securities registered on such
Shelf Registration Statement pursuant to this Section 2.1(a). The number of
requests by a Holder or Holders with respect to their Registrable Securities
which may be made pursuant to this Section 2.1(a) shall be limited to one (1)
per six (6)-month period. No later than ten (10) Business Days after the receipt
of any notice given pursuant to the immediately prior sentence, each Holder
shall have the right to include in such registration up to each of their
respective pro rata portion of their respective Registrable Securities by
notifying the Company in writing of the number of its Registrable Securities (if
any) that such Holder is requesting to be registered on such Shelf Registration
Statement. The Company shall include in the Shelf Registration Statement the
number of Registrable Securities for which the Company receives written notice
in accordance with this Section 2.1(a). At any time prior to or after the filing
of an applicable Shelf Registration Statement, each Holder may request that the
number of its Registrable Securities (if any) previously requested to be
registered on such Shelf Registration Statement be increased to a larger number
of its Registrable Securities and the Company shall thereafter use its
commercially reasonable efforts to effect such increase for such Shelf
Registration Statement as promptly as practicable thereafter. The Company shall
use its commercially reasonable efforts to keep such Shelf Registration

4

 

--------------------------------------------------------------------------------

Statement continuously effective until the earlier of (i) the six (6) year
anniversary following the declaration of effectiveness of such Shelf
Registration Statement or (ii) the date as of which each of the Holders is
permitted to sell its Registrable Securities without Registration pursuant to
Rule 144 under the Securities Act without volume limitation or other
restrictions on transfer thereunder.

(b)At the time a Shelf Registration Statement requested by a Holder pursuant to
Section 2.1(a) is declared effective, each Holder that has delivered a duly
completed and executed Notice and Questionnaire to the Company on or prior to
the date ten (10) Business Days prior to such time of effectiveness shall be
named as a Selling Holder in the Shelf Registration Statement and the related
prospectus in such a manner as to permit such Holder to deliver such prospectus
to purchasers of Registrable Securities in accordance with applicable law. If
required by applicable law, subject to the terms and conditions hereof, after
effectiveness of the Shelf Registration Statement, the Company shall file a
supplement to such prospectus or amendment to the Shelf Registration Statement
not less frequently than once a quarter as necessary to name as Selling Holders
therein any Holders that provide to the Company a duly completed and executed
Notice and Questionnaire and shall use commercially reasonable efforts to cause
any post-effective amendment to such Shelf Registration Statement filed for such
purpose to be declared effective by the Commission as promptly as reasonably
practicable after the filing thereof.

(c)Underwritten Shelf Registration. If (1) the Holders of thirty percent (30%)
or more of the Registrable Securities to be registered pursuant to the Shelf
Registration Statement so elect or (2) the New Warrant Holders of twelve percent
(12%) or more of the Registrable Securities to be registered pursuant to the
Shelf Registration Statement so elect (the applicable Registrable Securities
held thereby, the “Requested Shares”), in each case, by written notice to the
Company, the offering of such Registrable Securities pursuant to such Shelf
Registration Statement shall be in the form of a firmly underwritten offering;
and provided, further, that the Company shall not be obligated to effect, or
take any action to effect, an underwritten offering (i) within ninety (90) days
following the last date on which an underwritten offering was effected pursuant
to this Section 2.1(c), Section 2.2(a) or Section 2.2(e) or during any lock-up
period required by the Underwriters in any prior underwritten offering conducted
by the Company on its own behalf or on behalf of selling stockholders, (ii)
during the period commencing with the date thirty (30) days prior to the
Company’s good faith estimate of the date of filing of, and ending on a date
ninety (90) days after the effective date of, a registration statement with
respect to a completed offering by the Company or (iii) following an IPO if
there is at such time on file an effective Shelf Registration Statement for the
Common Stock with respect to such Requested Shares. The Holders of a majority of
the Requested Shares shall select the Underwriter or Underwriters to serve as
book-running manager or managers in connection with any such offering; provided
that such managing Underwriter or Underwriters must be reasonably satisfactory
to the Company. The Company may select any additional investment banks and
managers to be used in connection with the offering; provided that such
additional investment bankers and managers must be reasonably satisfactory to
the Holders of a majority of the Requested Shares, as applicable. Each Holder
shall have the right to include in such offering up to each of their respective
pro rata portion of their respective Registrable Securities in the manner
described in Section 2.1(a).

(d)Filing of Additional Registration Statements. The Company shall prepare and
file such additional registration statements as necessary every three (3) years
(or such other period that may be applicable under the rules and regulations
promulgated pursuant to the Securities Act) and use its commercially reasonable
efforts to cause such registration statements to be declared effective by the
Commission so that the registration statement remains continuously effective
with respect to resales of Registrable Securities as of and for the periods
required under Section 2.1(a), as applicable, such subsequent registration
statements to constitute a Shelf Registration Statement, as the case may be,
hereunder.

5

 

--------------------------------------------------------------------------------

(e)Selling Holders Become Party to Agreement. Each Holder acknowledges that by
participating in its registration rights pursuant to this Agreement, such Holder
will be deemed a party to this Agreement and will be bound by its terms,
notwithstanding such Holder’s failure to deliver a Notice and Questionnaire;
provided, that any Holder that has not delivered a duly completed and executed
Notice and Questionnaire shall not be entitled to be named as a Selling Holder
in, or have the Registrable Securities held by it covered by, a Shelf
Registration Statement.

SECTION 2.2.Demand Registration.

(a)Request for Registration. At any time on or after the date hereof, (1) the
Holders of thirty five percent (35%) or more of the Registrable Securities, at
such time, or (2) the New Warrant Holders of twelve percent (12%) or more of the
Registrable Securities, at such time, in each case, may make a written request
to the Company for registration under the Securities Act of all or part of their
Registrable Securities (a “Demand Registration”); provided, that if (i) a Shelf
Registration Statement is on file and effective with respect to the Common Stock
owned by the Holders that have requested their Registrable Securities to be
included in a Demand Registration or (ii) in the case of a Demand Registration
for an underwritten offering such a Demand Registration would not reasonably be
expected to result in aggregate gross cash proceeds in excess of $100,000,000
(or $25,000,000 in the case of a Demand Registration by the New Warrant Holders)
(without regard to any underwriting discount or Underwriter’s commission), then
the Company shall have no obligation to effect a Demand Registration for the
Common Stock. The Company shall prepare and file a registration statement on an
appropriate form with respect to any Demand Registration (the “Demand
Registration Statement”) and shall use its commercially reasonable efforts to
cause the Demand Registration Statement to be declared effective by the
Commission as promptly as reasonably practicable after the filing thereof and
the Company shall use its commercially reasonable efforts to keep such Demand
Registration Statement effective for a period ending when all shares of Common
Stock covered by the Demand Registration Statement are no longer Registrable
Securities or the date as of which each of the Holders is permitted to sell its
Registrable Securities without Registration pursuant to Rule 144 under the
Securities Act without volume limitation or other restrictions on transfer
thereunder. The number of Demand Registrations which may be made pursuant to
this Section 2.2(a) shall be limited to one (1) per six (6)-month period. Any
request for a Demand Registration will specify the number of shares of
Registrable Securities proposed to be sold and will also specify the intended
method of disposition thereof. The Company shall have the opportunity to
register such number of shares of Common Stock as it may elect on the Demand
Registration Statement and as part of the same underwritten offering in
connection with a Demand Registration (a “Company Piggy-Back Registration”).
Unless the Holders of a majority of the Registrable Securities participating in
such Demand Registration consent in writing, no party, other than the Company,
shall be permitted to offer securities in connection with any such Demand
Registration. Each of the Holders that has requested its Registrable Securities
be included in a Demand Registration pursuant to this Section 2.2(a) may
withdraw all or any portion of its Registrable Securities from a Demand
Registration at any time prior to the effectiveness of the applicable Demand
Registration Statement. Upon receipt of a notice to such effect from a Holder,
with respect to a sufficient number of Registrable Securities to reduce the
aggregate holdings under the applicable Demand Registration below twelve percent
(12%) of the Registrable Securities, the Company shall cease all efforts to
secure effectiveness of the applicable Demand Registration Statement. In
addition, if the Company receives a Demand Registration and the Company is then
in the process of engaging in a Company Public Sale, the Company shall inform
the Holders of the Company’s intention to engage in a Company Public Sale and
may require the Holders to withdraw such request for registration for a period
of up to 120 days so that the Company may complete the Company Public Sale. In
the event that the Company ceases to pursue such Company Public Sale, it shall
promptly inform the Holders, and the Holders shall be permitted to submit a new
request for registration. For the avoidance of doubt, in the event that such
Holders have requested a Demand Registration at a time when the Company (1) was
required to file a Shelf Registration Statement pursuant to Section 2.1 and has
failed

6

 

--------------------------------------------------------------------------------

to file such Shelf Registration Statement or (2) filed a Shelf Registration
Statement but failed to maintain the effectiveness of a Shelf Registration
Statement pursuant to Section 2.1, then the exercise of such Demand Registration
shall not be deemed a waiver of any other remedies such Holders may have, at law
or in equity, with respect to the Common Stock.

(b)Effective Registration. A registration will not count as a Demand
Registration until it has become effective.

(c)Selling Holders Become Party to Agreement. Each Holder acknowledges that by
asserting or participating in its registration rights pursuant to this
Agreement, such Holder may become a Selling Holder and thereby will be deemed a
party to this Agreement and will be bound by each of its terms.

(d)Underwritten Demand Registrations. After first (1st) anniversary of the date
hereof and if no Shelf Registration Statement is effective, if (1) the Holders
of thirty percent (30%) or more of the Registrable Securities to be registered
in a Demand Registration so elect or (2) the New Warrant Holders of twelve
percent (12%) or more of the Registrable Securities to be registered in a Demand
Registration so elect, in each case, by written notice to the Company, the
offering of such Registrable Securities pursuant to such Demand Registration
shall be in the form of an underwritten offering. The Holders of a majority of
the shares participating in a Demand Registration shall select the Underwriter
or Underwriters to serve as book-running manager or managers in connection with
any such Demand Registration; provided that such managing Underwriter or
Underwriters must be reasonably satisfactory to the Company. The Company may
select any additional investment banks and managers to be used in connection
with the offering; provided that such additional investment bankers and managers
must be reasonably satisfactory to the Holders of a majority of the shares of
the Registrable Securities participating in the Demand Registration.

(e)Underwritten Shelf Take-Downs.

(i) At any time following the first (1st) anniversary of the date hereof, if a
Shelf Registration Statement is on file and effective with respect to the Common
Stock, Holders may require the Company to effect a firmly underwritten resale of
Registrable Securities utilizing such Shelf Registration (and, if necessary,
amend such Shelf Registration) to effect such resale (an “Underwritten Shelf
Take-Down”); provided, however, that the Company shall not be obligated to take
any action with respect to a request for an Underwritten Shelf Take-Down (1)
within ninety (90) days following the consummation of an underwritten offering
(but not including any greenshoe or overallotment option) pursuant to this
Section 2.2(e), Section 2.2(a) or Section 2.2(c) or (2) if a proposed
Underwritten Shelf Take-Down would not reasonably be expected to result in
aggregate gross cash proceeds in excess of $100,000,000 (or $25,000,000 in the
case of an Underwritten Shelf Take-Down by the New Warrant Holders) to the
selling Holders (without regard to any underwriting discount or Underwriter’s
commission), then the Company shall have no obligation to effect a an
Underwritten Shelf Take-Down.

(ii) In furtherance of the foregoing, each Holder agrees, in an effort to
conduct any such Underwritten Shelf Take-Down in the most efficient and
organized manner, to coordinate with any other Holders prior to initiating any
sales efforts and cooperate with the other Eligible Holder(s) as to the terms of
such Underwritten Shelf Take-Down, including the aggregate amount of securities
to be sold and the number of Registrable Securities to be sold by each
Holder.  In furtherance of the foregoing, the Company shall give prompt notice
to any non-initiating Holder (if such Holder’s Registrable Securities are
included in the Shelf Registration) of the receipt of a request from the
initiating Holder (whose Registrable Securities are included in the Shelf

7

 

--------------------------------------------------------------------------------

Registration) of a proposed Underwritten Shelf Take-Down under and pursuant to
the Shelf Registration and, notwithstanding anything to the contrary contained
herein, will provide such non-initiating Holders a period of five (5) business
days to participate in such Underwritten Shelf Take-Down, subject to the terms
negotiated by and applicable to the initiating Holder and subject to “cutback”
limitations set forth in Section 2.4 as if the subject Underwritten Shelf
Take-Down was being effected pursuant to a Demand Registration (mutatis
mutandis).  All such Holders electing to be included in an Underwritten Shelf
Take-Down must sell any of their Registrable Securities to the Underwriters
selected as provided herein on the same terms and conditions as apply to any
other selling equityholders; provided, however, that (A) each Holder shall be
permitted to withdraw all or any portion of its Registrable Securities from an
Underwritten Shelf Take-Down prior to the pricing thereof and (B) no such Person
shall be required to make any representations or warranties, or provide any
indemnity, in connection with any such registration other than representations
and warranties (or indemnities with respect thereto) as to (i) such Person’s
ownership of his, her or its Registrable Securities to be transferred free and
clear of all liens, claims, and encumbrances, (ii) such Person’s power and
authority to effect such transfer, and (iii) such matters pertaining to
compliance with securities laws by such Person as may be reasonably requested;
provided, further, however, that the obligation of such Person to indemnify
pursuant to any such underwriting arrangements shall be several, not joint and
several, among such Persons selling Registrable Securities, and the liability of
each such Person will be in proportion thereto, and provided, further, that such
liability will be limited to the net proceeds received by such Person from the
sale of his, her or its Registrable Securities pursuant to such registration.

(iii) The number of Underwritten Shelf Take-Downs which the Company may be
required to effect pursuant to this Section 2.2(e) shall be limited to one (1)
per six (6)-month period.

SECTION 2.3.Piggy-Back Registration. If the Company proposes to file a
registration statement under the Securities Act with respect to any offering of
its Common Stock for its own account or for the account of any of its respective
securityholders (other than (a) any registration statement filed in connection
with a demand registration other than a Demand Registration under this
Agreement, (b) a registration statement on Form S-4 or S-8 (or any substitute
form that may be adopted by the Commission), (c) a registration statement filed
in connection with an exchange offer or offering of securities solely to the
Company’s existing securityholders, (d) a registration incidental to an issuance
of debt securities under Rule 144A or (e) a registration of securities solely
relating to an offering and sale to employees or directors of the Company
pursuant to any employee stock plan or other employee benefit plan arrangement,
a dividend reinvestment plan, or a merger or consolidation) (a “Company Public
Sale”), then the Company shall give written notice of such proposed filing to
the Holders of Registrable Securities as soon as practicable (but in no event
less than ten (10) days before the anticipated filing date), and such notice
shall offer such Holders the opportunity to register such number of shares of
Registrable Securities as each such Holder may request (a “Piggy-Back
Registration”); provided, that if and so long as a Shelf Registration Statement
is on file and effective with respect to the Common Stock, then the Company
shall have no obligation to effect a Piggy-Back Registration of Common Stock.
Subject to Section 2.4, the Company shall include in such registration statement
all such Registrable Securities that are requested to be included therein within
fifteen (15) days after the receipt by such Holders of any such notice (or ten
(10) Business Days in the case of a notice pursuant to a Shelf Registration
Statement); provided, that if at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company shall give written notice of such determination to each
Holder and, thereupon, (i) in the case of a determination not to register, shall
be relieved of its obligation to register any Registrable Securities in
connection with such registration (but not from its obligation to pay the
Registration Expenses in connection therewith)

8

 

--------------------------------------------------------------------------------

and (ii) in the case of a determination to delay registering, in the absence of
a request for a Demand Registration, shall be permitted to delay registering any
Registrable Securities, for the same period as the delay in registering such
other securities. The Company shall use its commercially reasonable efforts to
cause the managing Underwriter or Underwriters of a proposed underwritten
offering to permit the Registrable Securities requested to be included in a
Piggy-Back Registration to be included on the same terms and conditions as any
similar securities of the Company included therein. Each Holder shall be
permitted to withdraw all or part of its Registrable Securities from a Piggyback
Registration at any time prior to the effectiveness of such Registration
Statement.

SECTION 2.4.Reduction of Offering. Notwithstanding anything contained herein, if
the managing Underwriter or Underwriters of an offering described in Sections
2.1(c), 2.2(d), 2.2(e) or 2.3 advise the Company and the Holders of the
Registrable Securities included in such offering, or if such managing
Underwriter or Underwriters are unwilling to so advise, if the Company and the
Holders of the Registrable Securities included in such offering conclude after
consultation with such managing Underwriter or Underwriters that (i) the size of
the offering that the Holders, the Company and such other persons intend to make
or (ii) in the case of a Piggy-Back Registration only, the kind of securities
that the Holders, the Company and/or any other Persons intend to include in such
offering are such that the success of the offering would be materially and
adversely affected by inclusion of the Registrable Securities requested to be
included, then:

(a)if the size of the offering is the basis of such determination, the amount of
securities to be offered for the accounts of Holders shall be reduced pro rata
(according to the Registrable Securities proposed for registration) to the
extent necessary to reduce the total amount of securities to be included in such
offering to the amount recommended by such managing Underwriter or Underwriters
(or in the case of a Demand Registration or an offering of Registrable
Securities pursuant to a Shelf Registration Statement, in each case, not being
underwritten, the majority of the Holders); provided that, in the event of a
Demand Registration or pursuant to a Shelf Registration Statement, the
securities to be included in such Demand Registration and Shelf Registration
Statement shall be allocated, (x) first, 100% pro rata among the Holders of the
Registrable Securities that have requested to participate in such Demand
Registration or pursuant to a Shelf Registration Statement, as applicable, based
on the relative number of Registrable Securities then held by each such Holder,
(y) next, and only if all the securities referred to in clause (x) have been
included, the number of securities that the Company proposes to include in such
Demand Registration or Shelf Registration Statement that, in the opinion of the
managing underwriter or underwriters (or in the case of a Demand Registration or
an offering of Registrable Securities pursuant to a Shelf Registration
Statement, in each case, not being underwritten, the majority of the Holders)
can be sold without having such significant adverse effect, and (z) last, only
if all of the Registrable Securities referred to in clause (y) have been
included in such registration, any other securities eligible for inclusion in
such registration; provided, further that, in the event of a Piggy-Back
Registration, the securities to be included in such Piggy-Back Registration
shall be allocated, (A) first, 100% of the securities proposed to be sold in
such Piggyback Registration by the Company if such registration is initiated by
the Company for its own behalf, (B) second, and only if all the securities
referred to in clause (A) have been included, the number of Registrable
Securities that, in the opinion of such managing underwriter or underwriters (or
in the case of a Demand Registration or an offering of Registrable Securities
pursuant to a Shelf Registration Statement, in each case, not being
underwritten, the majority of the Holders), can be sold without having such
adverse effect, with such number to be allocated pro rata among all investors
that have requested to participate in such registration based on the relative
number of Registrable Securities (or their equivalent in the case of investors
not party to this Agreement) then held by each such investor and (iii) third,
and only if all of the securities referred to in clause (B) have been included
in such registration, any other securities eligible for inclusion in such
registration.

9

 

--------------------------------------------------------------------------------

(b)if the kind of securities to be offered is the basis of such determination,
(i) the Registrable Securities to be included in such offering shall be reduced
as described in clause (a) above or, (ii) if the actions described in clause (i)
would, in the good faith, best judgment of the managing Underwriter (or, in the
case of a Demand Registration or an offering of Registrable Securities pursuant
to a Shelf Registration Statement, in each case, not being underwritten, the
majority of the Holders), be insufficient to substantially eliminate the adverse
effect that inclusion of the Registrable Securities requested to be included
would have on such offering, such Registrable Securities will be excluded from
such offering.

SECTION 2.5.Black-Out Periods.

(a)Notwithstanding the provisions of Sections 2.1(a), 2.1(b), 2.1(c), 2.2(a) and
2.2(d), the Company shall be permitted to postpone the filing of any Shelf
Registration Statement filed pursuant to Section 2.1 or any registration
statement filed in connection with a Demand Registration pursuant to Section
2.2, and from time to time to require the Holders not to sell Registrable
Securities under any such Shelf Registration Statement or other registration
statement or to suspend the effectiveness thereof, for such times as the Company
reasonably may determine is necessary and advisable, if any of the following
events shall occur (each such circumstance a “Suspension Event”): (i) a majority
of the members of the board of directors of the Company determines in good faith
that (A) the offer or sale of any Registrable Securities would materially
impede, delay or interfere with any proposed material financing, material
acquisition, corporate reorganization or other material transaction involving
the Company or (B)(x) the Company has a bona fide business purpose for
preserving the confidentiality of a material transaction that would otherwise be
required to be disclosed due to such registration, (y) disclosure would have a
material adverse effect on the Company or the Company’s ability to consummate
such a material transaction or (z) such a material transaction renders the
Company unable to comply with Commission requirements, in each case under
circumstances that would make it impractical or inadvisable, to cause the Shelf
Registration Statement or other registration statement (or such filings) to
become effective or to promptly amend or supplement the Shelf Registration
Statement or other registration statement on a post-effective basis, as
applicable;  (ii) a majority of the members of the board of directors of the
Company determines in good faith that it is in the Company’s best interest or it
is required by law, rule or regulation to supplement the Shelf Registration
Statement or other registration statement or file a post-effective amendment to
such Shelf Registration Statement or other registration statement in order to
ensure that the prospectus included in the Shelf Registration Statement or other
registration statement (1) contains the information required by the form on
which such Shelf Registration Statement or other registration statement was
filed or (2) discloses any facts or events arising after the effective date of
the Shelf Registration Statement or other registration statement (or of the most
recent post-effective amendment) that, individually or in the aggregate,
represents a fundamental change in the information set forth therein; or (iii)
if the Company is subject to any of its customary suspension or blackout
periods, for all or part of such period. Upon the occurrence of any such
suspension, the Company shall use its commercially reasonable efforts to cause
the Shelf Registration Statement or other registration statement to become
effective or to amend or supplement the Shelf Registration Statement or other
registration statement on a post-effective basis or to take such action as is
necessary to permit resumed use of the Shelf Registration Statement or other
registration statement or filing thereof as soon as reasonably possible
following the conclusion of the applicable Suspension Event and its effect.

The Company will provide written notice (a “Suspension Notice”) to the Holders
of the occurrence of any Suspension Event; provided, however, that the Company
shall not be permitted to exercise a suspension pursuant to this Section 2.5(a)
(i) more than once during any twelve (12)-month period, or (ii) for a period
exceeding sixty (60) days in the aggregate during such twelve (12)-month period.
Upon receipt of a Suspension Notice, each Holder agrees that it will (i)
immediately discontinue offers and sales of the Registrable Securities under the
Shelf Registration Statement or other registration statement and (ii) maintain
the confidentiality of any information included in the Suspension Notice

10

 

--------------------------------------------------------------------------------

unless otherwise required by law or subpoena. The Holders may recommence
effecting offers and sales of the Registrable Securities pursuant to the Shelf
Registration Statement or other registration statement (or such filings)
following further written notice to such effect (an “End of Suspension Notice”)
from the Company, which End of Suspension Notice shall be given by the Company
to the Holders promptly following the conclusion of any Suspension Event and its
effect; provided that the Holders agree that they will only effect such offers
and sales pursuant to any supplemental or amended prospectus that has been
provided to them by the Company pursuant to Section 2.5(b).

(b)Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice with respect to any Shelf Registration Statement or
other registration statement pursuant to Section 2.5(a), the Company agrees that
it shall extend the period of time during which such Shelf Registration
Statement or other registration statement shall be maintained effective
(including the period referred to in Section 2.6(a)) by the number of days
during the period from the date of receipt by the Holders of the Suspension
Notice to and including the date of receipt by the Holders of the End of
Suspension Notice and promptly provide copies of the supplemented or amended
prospectus necessary to resume offers and sales, with respect to each Suspension
Event; provided, that such period of time shall not be extended beyond the date
that the Common Stock covered by such Shelf Registration Statement or other
registration statement are no longer Registrable Securities.

SECTION 2.6.Registration Procedures; Filings; Information. Subject to Section
2.5, in connection with any Shelf Registration Statement under Section 2.1, any
Demand Registration under Section 2.2 or Piggy-Back Registration under Section
2.3, the Company will use its commercially reasonable efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof as quickly as practicable, and in
connection with any such request:

(a)The Company will as expeditiously as possible prepare and file with the
Commission a registration statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of the Registrable Securities to be registered
thereunder in accordance with the intended method of distribution thereof and
use its commercially reasonable efforts to cause such filed registration
statement to become and remain effective (i) in the case of a Shelf Registration
Statement, for the period described in Section 2.1 and (ii) in the case of a
Demand Registration, for a period of not less than 270 days from the effective
date of such registration statement.

(b)The Company will, prior to filing a registration statement or prospectus or
any amendment or supplement thereto, furnish to each Selling Holder and each
Underwriter, if any, of the Registrable Securities covered by such registration
statement copies of such registration statement as proposed to be filed with
copies of all documents proposed to be filed, which documents shall be subject
to the review of such Selling Holder and Underwriter, if any, and their
respective counsel and, except in the case of a registration statement under
Section 2.3, not file any registration statement or amendments or supplements
thereto to which the Underwriter, if any, shall reasonably object. The Company
shall thereafter furnish to such Selling Holder and Underwriter, if any, such
number of conformed copies of such registration statement, each amendment and
supplement thereto (and upon request, all exhibits thereto and documents
incorporated by reference therein), the prospectus included in such registration
statement (including each preliminary prospectus) and such other documents as
such Selling Holder or Underwriter may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by such Selling Holder.

(c)After the filing of the registration statement, the Company will promptly
notify each Selling Holder of Registrable Securities covered by such
registration statement of (i) any stop order

11

 

--------------------------------------------------------------------------------

issued or threatened by the Commission or any order by the Commission or any
other regulatory authority preventing or suspending the use of any preliminary
or final prospectus or the initiation or threatening of any proceedings for such
purposes, (ii) any written comments by the Commission or any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to such registration statement or for additional information or
(iii) the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for offering or
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose.

(d)The Company will promptly take all reasonable actions required to prevent, or
obtain the withdrawal of, any stop order or other order suspending the use of
any preliminary or final registration statement.

(e)The Company will use its commercially reasonable efforts to (i) register or
qualify the Registrable Securities under such other securities or blue sky laws
of such jurisdictions in the United States (where an exemption does not apply)
as any Selling Holder or managing Underwriter or Underwriters, if any,
reasonably (in light of such Selling Holder’s intended plan of distribution)
requests and (ii) cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
Selling Holder to consummate the disposition of the Registrable Securities owned
by such Selling Holder; provided that the Company will not be required to (A)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph (e), (B) subject itself
to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction.

(f)The Company will promptly notify each Selling Holder of such Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of (i) the Company’s receipt of any
notification of the suspension of the qualification of any Registrable
Securities covered by a Shelf Registration Statement for sale in any
jurisdiction, (ii) the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading and
promptly make available to each Selling Holder any such supplement or amendment
and (iii) deliver to each Selling Holder and each Underwriter, if any, without
charge, as many copies of the applicable prospectus (including each preliminary
prospectus), any amendment or supplement thereto and such other documents useful
to facilitate the disposition of the Registrable Securities as such Selling
Holder or Underwriter may reasonably request.

(g)The Company will promptly (i) incorporate in a prospectus supplement or
post-effective amendment such information as the Underwriter, if any, reasonably
believes should be included therein relating to the plan of distribution with
respect to such Registrable Securities, and make all required filings of such
prospectus supplement or post-effective amendment, (ii) furnish to each Selling
Holder and each Underwriter, if any, without charge, as many conformed copies as
such Selling Holder or Underwriter may reasonably request of the applicable
Registration Statement and any amendment or post-effective amendment thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those incorporated by reference).

(h)The Company will enter into customary agreements (including an underwriting
agreement, if any, in customary form) and use commercially reasonable efforts to
take such other actions as the Underwriters, if any, reasonably request or that
are reasonably required in order to expedite or facilitate the disposition of
such Registrable Securities, including, without limitation, (A) obtain for

12

 

--------------------------------------------------------------------------------

delivery to the Selling Holders and to the Underwriters, if any, an opinion or
opinions from counsel for the Company dated the effective date of the applicable
registration statement or, in the event of an underwritten offering, the date of
the closing under the underwriting agreement, in customary form, scope and
substance, which opinions shall be reasonably satisfactory to such Holders or
Underwriters, as the case may be, and their respective counsel, (B) in the case
of an underwritten offering, obtain for delivery to the Company and the managing
Underwriter or Underwriters, with copies to the Selling Holders, a cold comfort
letter from the Company’s independent certified public accountants in customary
form and covering such matters of the type customarily covered by cold comfort
letters as the managing underwriter or underwriters reasonably request, dated
the date of execution of the underwriting agreement and brought down to the
closing under the underwriting agreement and (C) cooperate with each Selling
Holder and each Underwriter, if any, participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA.

(i)The Company will make available for inspection by any Selling Holder of such
Registrable Securities, if such Selling Holder has a due diligence defense under
the Securities Act, any Underwriter participating in any disposition pursuant to
such registration statement and any attorney, accountant or other professional
retained by any such Selling Holder or Underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
Inspector in connection with such registration statement, subject to entry by
each such Inspector into a customary confidentiality agreement in a form
reasonably acceptable to the Company.

(j)The Company will otherwise use its commercially reasonable efforts to comply
with all applicable rules and regulations of the Commission, and make available
to its securityholders, as soon as reasonably practicable, an earnings statement
covering a period of 12 months, beginning within three months after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder (or any successor rule or regulation
hereafter adopted by the Commission).

(k)The Company may require each Selling Holder of Registrable Securities to
promptly furnish in writing to the Company such information regarding such
Selling Holder, the Registrable Securities held by it and the intended method of
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required in
connection with such registration. No Holder may include Registrable Securities
in any registration statement pursuant to this Agreement unless and until such
Holder has furnished to the Company such information. Each Holder further agrees
to furnish as soon as reasonably practicable to the Company all information
required to be disclosed in order to make information previously furnished to
the Company by such Holder not materially misleading.

(l)Each Selling Holder agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 2.6(f), such
Selling Holder will forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Selling Holder’s receipt of written notice from the Company that such
disposition may be made and, in the case of clause (ii) of Section 2.6(f),
copies of the supplemented or amended prospectus contemplated by clause (ii) of
Section 2.6(f), and, if so directed by the Company, such Selling Holder will
deliver to the Company all copies, other than permanent file copies then in such
Selling Holder’s possession, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice. Each Selling
Holder of Registrable Securities agrees that it will promptly notify the Company
at any time when a prospectus relating to the registration of such Registrable
Securities is required to be delivered under the Securities Act of the happening
of an event as a result of

13

 

--------------------------------------------------------------------------------

which information previously furnished by such Selling Holder to the Company in
writing for inclusion in such prospectus contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances in which they were made. In the event the Company shall give such
notice, the Company shall extend the period during which such registration
statement shall be maintained effective (including the period referred to in
Section 2.6(a)) by the number of days during the period from and including the
date of the giving of notice pursuant to Section 2.6(f) to the date when the
Company shall provide written notice that such dispositions may be made and, in
the case of clause (ii) of Section 2.6(f), make available to the Selling Holders
of Registrable Securities covered by such registration statement a prospectus
supplemented or amended to conform with the requirements of Section 2.6(f).

(m)In the case of an underwritten offering, the Company will cooperate in all
marketing efforts, including, without limitation, providing information and
materials and causing senior executive officers of the Company to participate in
meetings, customary “road show” presentations and/or investor conference calls
to market the Registrable Securities that may be reasonably requested by the
managing Underwriter or Underwriters in any such underwritten offering and
otherwise to facilitate, cooperate with, and participate in each proposed
offering contemplated herein and customary selling efforts related thereto.

(n)With respect to any notice of a filing of or copies of a registration
statement provided by the Company to a Holder prior to the filing of a
registration pursuant to Section 2.1, Section 2.2 or Section 2.3, each of the
Holders receiving such notice and information shall maintain the confidentiality
until the Company’s public disclosure of and comply with applicable law with
respect to any such information, including the Company’s intention to file the
registration statement.

SECTION 2.7.Registration Expenses. In connection with any registration statement
required to be filed hereunder, the Company shall pay the following registration
expenses incurred in connection with the registration hereunder (the
“Registration Expenses”), regardless of whether such registration statement is
declared effective by the Commission: (a) all registration and filing fees, and
any other fees and expenses associated with filings required to be made with the
SEC or FINRA, (b) fees and expenses of compliance with securities or blue sky
laws (including reasonable fees and disbursements of counsel in connection with
blue sky qualifications of the Registrable Securities), (c) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing prospectuses), (d) internal expenses (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), (e) the fees and expenses incurred in connection with the
listing of the Registrable Securities, (f) reasonable fees and disbursements of
counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the Company (including the expenses of
any comfort letters or costs associated with the delivery by independent
certified public accountants of a comfort letter or comfort letters requested
pursuant to Section 2.6(h)), (g) the reasonable fees and expenses of any special
experts retained by the Company in connection with such registration, (h)
reasonable fees and disbursements of one (1) legal counsel plus any regulatory
counsel, as appropriate, for all Selling Holders participating in such
registration, and (i) any reasonable fees and disbursements of the Underwriters,
if any, customarily paid by issuers or sellers of securities. The Company shall
have no obligation to pay any underwriting fees, discounts or commissions
attributable to the sale of Registrable Securities or any transfer taxes
relating to the registration or sale of the Registrable Securities.

SECTION 2.8.Indemnification by the Company. The Company agrees to indemnify and
hold harmless, to the full extent permitted by law, each Selling Holder of
Registrable Securities, each member, limited partner or general partner thereof,
each member, limited partner or general partner of each such

14

 

--------------------------------------------------------------------------------

member, limited or general partner, each of their respective Affiliates,
officers, directors, stockholders, employees, advisors, and agents and each
Person, if any, who controls such Persons within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act and each of their
respective Representatives from and against any and all losses, penalties,
judgments, suits, costs, claims, damages, liabilities and expenses (including
reasonable costs of investigation and legal expenses) (each, a “Loss”, and
collectively, “Losses”) that arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in any registration
statement or prospectus relating to such Registrable Securities, or any
amendment or supplement thereto, or any preliminary prospectus, or that arise
out of or are based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, except insofar as such losses, claims, damages or liabilities that
arise out of or are based upon any such untrue statement or omission or alleged
untrue statement or omission with respect to information relating to such
Selling Holder included in reliance upon and in conformity with information
furnished in writing to the Company by such Selling Holder or on such Selling
Holder’s behalf expressly for inclusion therein. This indemnity shall be in
addition to any liability the Company may otherwise have. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Selling Holder or any Indemnified Party and shall survive the
transfer of such securities by such Selling Holder. The Company also agrees to
indemnify any Underwriters of the Registrable Securities, their officers and
directors and each Person who controls such underwriters within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and each of
their respective Representatives on substantially the same basis as that of the
indemnification of the Selling Holders provided in this Section 2.8.

SECTION 2.9.Indemnification by Holders of Registrable Securities. Each Selling
Holder agrees, severally but not jointly, to indemnify and hold harmless the
Company, its officers, directors and agents and each Person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act and each of their respective
Representatives to the same extent as the foregoing indemnity from the Company
to such Selling Holder pursuant to Section 2.8, but only with respect to written
information relating to such Selling Holder included in reliance upon and in
conformity with information furnished in writing by such Selling Holder or on
such Selling Holder’s behalf expressly for use in any registration statement or
prospectus relating to the Registrable Securities of such Selling Holder, or any
amendment or supplement thereto, or any preliminary prospectus. In case any
action or proceeding shall be brought against the Company or its officers,
directors or agents or any such controlling person, in respect of which
indemnity may be sought against such Selling Holder, such Selling Holder shall
have the rights and duties given to the Company, and the Company or its
officers, directors or agents or such controlling person shall have the rights
and duties given to such Selling Holder, by Section 2.8. Each Selling Holder
also agrees to indemnify and hold harmless Underwriters of the Registrable
Securities, their officers and directors and each Person who controls such
Underwriters within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act and each of their respective Representatives on
substantially the same basis as that of the indemnification of the Company
provided in this Section 2.9. Notwithstanding the foregoing, in no event will
the liability of a Selling Holder under this Section 2.9 or Section 2.11 or
otherwise hereunder exceed the net proceeds actually received by such Selling
Holder.

SECTION 2.10.Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Sections 2.8 or
2.9, such Person (an “Indemnified Party”) shall promptly notify the Person
against whom such indemnity may be sought (an “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses; provided that the failure of
any Indemnified Party to give such notice will not relieve such Indemnifying
Party of

15

 

--------------------------------------------------------------------------------

its obligations under Sections 2.8 or 2.9, as applicable, except to the extent
such Indemnifying Party is materially prejudiced by such failure. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (a) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (b) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnified Party and the Indemnifying Party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Indemnifying Party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties relating to the same class of Common Stock, and
that all such fees and expenses shall be reimbursed as they are incurred. In the
case of any such separate firm for the Indemnified Parties relating to the same
class of Common Stock, such firm shall be designated in writing by (i) in the
case of Persons indemnified pursuant to Section 2.8, the Selling Holders which
owned a majority of the Registrable Securities sold under the applicable
registration statement and (ii) in the case of Persons indemnified pursuant to
Section 2.9, the Company. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed), effect any settlement of any pending or threatened proceeding in
respect of with any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability arising out of such proceeding without any admission of liability
by such Indemnified Party.

SECTION 2.11.Contribution. If the indemnification provided for in Sections 2.8
or 2.9 is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party or insufficient in respect of any losses, claims, damages or
liabilities referred to herein, then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities (a) as between the Company and the Selling Holders on the one hand
and the Underwriters on the other, in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Selling Holders on
the one hand and the Underwriters on the other from the offering of the
securities, or if such allocation is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits but also
the relative fault of the Company and the Selling Holders on the one hand and of
the Underwriters on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations and (b) between the Company on the one
hand and each Selling Holder on the other, in such proportion as is appropriate
to reflect the relative fault of the Company and of each Selling Holder in
connection with such statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Selling
Holders on the one hand and the Underwriters on the other shall be deemed to be
in the same proportion as the total proceeds from the offering (net of
underwriting discounts and commissions but before deducting expenses) received
by the Company and the Selling Holders bear to the total underwriting discounts
and commissions received by the Underwriters, in each case as set forth in the
table on the cover page of the prospectus. The relative fault of the Company and
the Selling Holders on the one hand and of the Underwriters on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company and the Selling
Holders or by the Underwriters. The relative fault of the Company on the one
hand and of each Selling Holder on the other shall be determined by reference
to, among other things,

16

 

--------------------------------------------------------------------------------

whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.11 were determined by pro
rata allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.11, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and no Selling Holder
shall be required to contribute any amount in excess of the amount by which the
total price at which the securities of such Selling Holder were offered to the
public exceeds the amount of any damages which such Selling Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Selling Holder’s obligations to contribute pursuant to
this Section 2.11 are several in such proportion that the proceeds of the
offering received by such Selling Holder bears to the total proceeds of the
offering received by all the Selling Holders, and not joint. For the avoidance
of doubt, this Section 2.11 applies in the case of a “shelf” registration and an
underwritten offering.

SECTION 2.12.Participation in Underwritten Offerings. No Person may participate
in any underwritten offering hereunder unless such Person (a) agrees to sell
such Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and (b)
completes and executes all customary questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such customary underwriting arrangements and the registration
rights provided for in this Article II.

SECTION 2.13.Rule 144. The Company covenants that it will timely file any
reports required to be filed by it under the Securities Act and the Exchange Act
and that it will take such further action as any Holder may reasonably request,
all to the extent required from time to time to enable Holders to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144. Upon the reasonable request
of any Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such requirements and, if not, the specific
thereof.

SECTION 2.14.Holdback Agreements.

(a)Restrictions on Public Sale by Holder of Registrable Securities. To the
extent not inconsistent with applicable law, in connection with any underwritten
public offering, each Holder who is participating in such offering or who
“beneficially owns” (as such term is defined under the Exchange act) one percent
(1%) or more of the Common Stock (whether its securities are included in a
registration statement or not, for as long as such Holder has the right to
require that its securities be included in such registration statement) agrees
not to effect any sale or distribution of the Common Stock being registered or a
similar security of the Company, or any securities convertible into or
exchangeable or exercisable for

17

 

--------------------------------------------------------------------------------

such securities, including a sale pursuant to Rule 144, during the seven (7)
days prior to, and during the earlier of (x) the ninety (90)-day period
beginning on the pricing date of such underwritten public offering or (y) the
period applicable to the executive officers and directors of the Company
required by the managing Underwriter or Underwriters (such period, the “Lockup
Period”) (except as part of such underwritten public offering), if and to the
extent requested in writing by the managing Underwriter or Underwriters (such
agreement to be in the form of lock-up agreement provided by the managing
Underwriter or Underwriters); provided that such Lockup Period is applicable on
substantially similar terms to the Company and the executive officers and
directors of the Company; provided further that nothing herein will prevent any
Holder that is a partnership or corporation from making a distribution of
Registrable Securities to the partners or stockholders thereof or a transfer to
an Affiliate that is otherwise in compliance with applicable securities laws, so
long as such distributees or transferees agree to be bound by the restrictions
set forth in this Section 2.14(a); provided further that each Holder
acknowledges and agrees that if the managing Underwriter or Underwriters so
require in the written request set forth in this Section 2.14(a), the
restriction of this Section 2.14(a) shall apply to each Holder (whether its
securities are included in a registration statement or not, for as long as such
Holder has the right to require that its securities be included in such
registration statement) regardless of such Holder’s ownership percentage. Each
Holder shall receive the benefit of any shorter Lockup Period or permitted
exceptions (on a pro rata basis) agreed to by the managing Underwriter or
Underwriters irrespective of whether such Holder participated in the
underwritten public offering. This Section 2.14(a) will no longer apply to a
Holder once such Holder ceases to hold Registrable Securities.

(b)Restrictions on Public Sale by the Company and Others. The Company agrees
that any agreement entered into after the date of this Agreement pursuant to
which the Company issues or agrees to issue any privately placed securities
shall contain a provision under which holders of such securities agree not to
effect any sale or distribution of any securities of the same class or
convertible into securities of the same class as those being sold in connection
with an underwritten public offering in accordance with Sections 2.1, 2.2 or
2.3, or any securities convertible into or exchangeable or exercisable for such
securities, during the seven (7) days prior to, and during the 90-day period
beginning on, the pricing date of such underwritten public offering (except as
part of such underwritten public offering where the Holders of a majority of the
Registrable Securities to be included in such underwritten public offering
consent or as part of registration statements filed as set forth in Sections
2.3(a) or (c)), if and to the extent requested in writing by the managing
Underwriter or Underwriters (such agreement to be in the form of lock-up
agreement provided by the managing Underwriter or Underwriters), in each case
including a sale pursuant to Rule 144 (except as part of any such registration,
if permitted); provided, however, that the provisions of this paragraph (b)
shall not prevent the conversion or exchange of any securities pursuant to their
terms into or for other securities.

SECTION 2.15. Future Agreements.  The Company agrees not grant to any Person the
right (other than as set forth herein and except with respect to registrations
on Forms S-8 and S-4) to request the Company to register any securities of the
Company, except such that do not adversely affect the rights or priorities of
the Holders of Registrable Securities set forth herein.

ARTICLE III
MISCELLANEOUS

SECTION 3.1.NASDAQ Listing. To the extent and for so long as any shares of
Common Stock are listed on the NASDAQ or such other exchange, the Company shall
use its commercially reasonable efforts to cause any Registrable Securities
covered by the applicable registration statement to be listed on the NASDAQ or
such other exchange on which any of the Common Stock may then be listed or
quoted.

18

 

--------------------------------------------------------------------------------

SECTION 3.2.Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate. Notwithstanding the
foregoing, specific performance shall not be available with respect to the
rights and obligations of the parties pursuant to Sections 2.14(a) and (b).

SECTION 3.3.Term. In the event that a given Holder ceases to “beneficially own”
(as such term is defined under the Exchange act) one percent (1%) or more of the
Common Stock, all of such Holder’s rights and obligations under this Agreement
shall expire and such Holder will cease to be a “Holder” for all purposes
hereunder without any further action of the Company or any other party hereto.

SECTION 3.4.Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, in each case without the written consent of the Company and the Holders
of a majority of the Registrable Securities. No failure or delay by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon any breach
thereof shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

SECTION 3.5.Notices. All notices, requests, consents, and other communications
hereunder to any party hereto shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by facsimile, electronic mail,
nationally recognized overnight courier, or first class registered or certified
mail, return receipt requested, postage prepaid, addressed to such party at the
address set forth below:

(a)if to a Holder, initially to the address, email and facsimile set forth on
Schedule I opposite such Holder’s name or to such other address and to such
other Persons as such Holder may hereafter specify in writing; and

(b)if to the Company, to:

 



Affinion Group Holdings, Inc.
6 High Ridge Park
Stamford, CT 06905
Attention:  Brian Fisher, Esq.
Facsimile: 203-956-1206
Electronic mail:  bfisher@affiniongroup.com

with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Attention:  Rosa Testani, Esq.
                  Adam Weinstein, Esq.
Facsimile:  212-872-1002
Electronic mail:  rtestani@akingump.com
                           aweinstein@akingump.com

19

 

--------------------------------------------------------------------------------

SECTION 3.6.Successors and Assigns. Except pursuant to a sale of Common Stock
and except as expressly provided in this Agreement, the rights and obligations
of the Holders under this Agreement shall not be assignable by any Holder to any
Person that is not a Holder (including any Person that becomes a Holder by means
of purchase of Common Stock from a Holder as of the date hereof). This Agreement
shall be binding upon the parties hereto and their respective successors,
assigns and transferees.

SECTION 3.7.Counterparts. This Agreement may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Agreement by electronic
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 3.8.Choice of Laws; Submission to Jurisdiction; Waiver of Jury
Trial.  The validity of this Agreement, the construction, interpretation, and
enforcement hereof, and the rights of the parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed and enforced in accordance with the internal laws of the State
of New York without regard to any conflicts of laws principles (but including
and giving effect to Sections 5-1401 and 5-1402 of the New York General
Obligations Law) that would result in the application of the law of another
jurisdiction.  Each party to this Agreement agrees that, in connection with any
legal suit or proceeding arising with respect to this Agreement, it shall submit
to the non-exclusive jurisdiction of the United States District Court for the
Southern District of New York or the applicable New York state court located in
New York County and agrees to venue in such courts.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

SECTION 3.9.Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

SECTION 3.10.Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

SECTION 3.11.Headings. The section headings of this Agreement are for
convenience of reference only and shall not, for any purpose, be deemed to be
part of this Agreement or otherwise affect the interpretation of this Agreement.

SECTION 3.12.No Third Party Beneficiaries. Nothing express or implied herein is
intended or shall be construed to confer upon any person or entity, other than
the parties hereto and their respective successors and assigns and all
Indemnified Parties, any rights, remedies or other benefits under or by reason
of this Agreement.

[remainder of page intentionally left blank; signature page follows]

 

20

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

COMPANY

 

 

 

 

 

 

 

 

Affinion Group Holdings, Inc.

 

 

 

 

 

 

 

 

By:

  /s/ Gregory S. Miller

 

 

 

Name:

Gregory S. Miller

 

 

 

Title:

Executive Vice President and Chief Financial

Officer

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

HOLDER

ARES DYNAMIC CREDIT ALLOCATION FUND, INC.

By:Ares Capital Management II LLC, its Adviser

 

 

By:  /s/ Daniel Hayward

Name:Daniel Hayward

Title:Authorized Signatory

ARES STRATEGIC INVESTMENT PARTNERS LTD.

 

BY:ARES STRATEGIC INVESTMENT MANAGEMENT LLC, AS INVESTMENT MANAGER

 

 

By:  /s/ Daniel Hayward

Name:Daniel Hayward

Title:Authorized Signatory

 

FUTURE FUND BOARD OF GUARDIANS

 

BY:ARES ENHANCED LOAN INVESTMENT STRATEGY ADVISOR IV, L.P., ITS INVESTMENT
MANAGER (ON BEHALF OF THE ASIP II SUB-ACCOUNT)

 

BY:ARES ENHANCED LOAN INVESTMENT STRATEGY ADVISOR IV GP, LLC, ITS GENERAL
PARTNER

 

 

By:  /s/ Daniel Hayward

Name:Daniel Hayward

Title:Authorized Signatory

 

ASIP (HOLDCO) IV S.À.R.L.

 

By:ASIP OPERATING MANAGER IV LLC, ITS INVESTMENT MANAGER

 

 

By:  /s/ Daniel Hayward

Name:Daniel Hayward

Title:Authorized Signatory

Transatlantic Reinsurance Company

 

By:Ares ASIP VII Management, L.P., its Portfolio Manager

 

By:Ares ASIP VII GP, LLC, its General Partner

 

 

By:  /s/ Daniel Hayward

Name:Daniel Hayward

Title:Authorized Signatory

RSUI Indemnity Company

 

By:Ares ASIP VII Management, L.P., its Portfolio Manager

 

By:Ares ASIP VII GP, LLC, its General Partner

 

 

By:  /s/ Daniel Hayward

Name: Daniel Hayward

Title:Authorized Signatory

 






[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

ANTHEM, INC.

 

BY:ARES WLP MANAGEMENT L.P., ITS MANAGER

 

BY:ARES WLP MANAGEMENT GP LLC, ITS GENERAL PARTNER

 

 

By  /s/ Daniel Hayward

Name:Daniel Hayward

Title:Authorized Signatory

 

ARES SPECIAL SITUATIONS FUND III, L.P.

 

BY:ASSF OPERATING MANAGER III, LLC, ITS MANAGER

 

 

By:  /s/ Jeff Moore

Name:Jeff Moore

Title:Authorized Signatory

 

 




[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

 

HOLDER

 

 

 

 

 

 

 

 

THIRD AVENUE TRUST, ON BEHALF OF THIRD AVENUE FOCUSED FUND

 

 

 

 

 

 

 

By:

Third Avenue Management LLC, its investment adviser

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ W. James Hall

 

 

 

Name:

W. James Hall

 

 

 

Title:

General Counsel

 




[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

 

HOLDER

 

 

 

 

 

 

 

 

EMPYREAN CAPITAL MASTER OVERSEAS FUND, LTD.

 

 

 

 

 

 

 

 

By:

  /s/ C. Martin Meekins

 

 

 

Name:

C. Martin Meekins

 

 

 

Title:

Authorized Person

 

 

 

 

 

 

 

 

 

 

 

 

 

P EMP LTD.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ C. Martin Meekins

 

 

 

Name:

C. Martin Meekins

 

 

 

Title:

Authorized Person

 




[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

 

HOLDER

 

 

 

 

 

 

 

 

ALLIANZ GLOBAL INVESTORS U.S. LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Brit Stickney

 

 

 

Name:

Brit Stickney

 

 

 

Title:

Managing Director

 

 

On behalf of:

 

NAME:

AllianzGI Convertible & Income Fund - HY

AllianzGI Convertible & Income Fund II - HY

AllianzGI Income & Growth High Yield

Allianz US High Yield

Allianz Income and Growth Fund – High Yield Sleeve

Allianz Target Return Bond US – HY Sub

AllianzGI High Yield Bond Fund

Allianz US High Yield Selection 2




[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

 

HOLDER

 

 

 

 

 

 

 

 

PENNANTPARK INVESTMENT CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Arthur H. Penn

 

 

 

Name:

Arthur H. Penn

 

 

 

Title:

Chief Executive Officer

 




[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

 

HOLDER

 

 

 

 

 

 

 

 

PENNANTPARK FLOATING RATE CAPITAL LTD.

 

 

 

 

 

 

 

By:

  /s/ Arthur H. Penn

 

 

 

Name:

Arthur H. Penn

 

 

 

Title:

Chief Executive Officer

 




[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

 

HOLDER

 

 

 

 

 

 

 

 

PENNANTPARK CREDIT OPPORTUNITIES FUND II, LP

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Arthur H. Penn

 

 

 

Name:

Arthur H. Penn

 

 

 

Title:

PennantPark Credit Opportunities Fund II, LP Managing Member of PennantPark
Capital, LLC, the General Partner of the Fund

 




[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

 

HOLDER

 

 

 

 

 

 

 

 

MORGAN STANLEY & CO. LLC

 

 

 

 

 

 

 

 

By:

  /s/ Rich VanderMass

 

 

 

Name:

Rich VanderMass

 

 

 

Title:

Authorized Signatory

 




[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

 

HOLDER

 

 

 

 

 

 

 

 

Symphony Asset Management as Investment Advisor and/or Collateral Manager to
clients who are Holders

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Judith MacDonald

 

 

 

Name:

Judith MacDonald

 

 

 

Title:

General Counsel

 




[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

 

HOLDER

 

 

 

 

 

 

 

 

Millco Advisors L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Tim Chizak

 

 

 

Name:

Tim Chizak

 

 

 

Title:

CFO

 

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

Schedule I

Holders

Holder

Street Address

Fax

Email

Copy of Notice Sent to

Elliott Management Corp.

 

40 West 57th Street, 30th Floor

New York, NY 10019

 

 

 

Franklin Mutual Advisers, LLC, as investment adviser on behalf of certain funds
and accounts

101 John F. Kennedy Parkway

Short Hills, NJ 07078

 

 

 

Metro SPV LLC

 

[___]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

AFFINION GROUP HOLDINGS, INC.
FORM OF NOTICE AND QUESTIONNAIRE

The undersigned beneficial holder of shares of common stock, par value $0.01 per
share (the “Common Stock”), of Affinion Group Holdings, Inc. (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “SEC”) one or more registration statements
(collectively, the “Shelf Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities in accordance with the terms of the
Registration Rights Agreement, dated November 9, 2015 (the “Registration Rights
Agreement”), among the Company and the holders party thereto. A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling security holder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions as described below). To be
included in the Shelf Registration Statement, this Notice and Questionnaire must
be completed, executed and delivered to the Company at the address set forth
herein on or prior to the tenth business day before the effectiveness of the
Shelf Registration Statement. We will give notice of the filing and
effectiveness of the initial Shelf Registration Statement by mailing a notice to
the holders at their addresses set forth in the register of the registrar.

Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to the Company as provided below will not be named as selling security
holders in the prospectus and therefore will not be permitted to sell any
Registrable Securities pursuant to the Shelf Registration Statement. Beneficial
owners are encouraged to complete and deliver this Notice and Questionnaire
prior to the effectiveness of the initial Shelf Registration Statement so that
such beneficial owners may be named as selling security holders in the related
prospectus at the time of effectiveness. Upon receipt of a completed Notice and
Questionnaire from a beneficial owner following the effectiveness of the initial
Shelf Registration Statement, in accordance with the Registration Rights
Agreement, the Company will file such amendments to the initial Shelf
Registration Statement or additional shelf registration statements or
supplements to the related prospectus as are necessary to permit such holder to
deliver such prospectus to purchasers of Registrable Securities.

Certain legal consequences arise from being named as selling security holders in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling security holder in the Shelf Registration Statement
and the related prospectus.




 

 

 

 

--------------------------------------------------------------------------------

NOTICE

The undersigned beneficial owner (the “Selling Security Holder”) of Registrable
Securities hereby elects to include in the prospectus forming a part of the
Shelf Registration Statement the Registrable Securities beneficially owned by it
and listed below in Item 3 (unless otherwise specified under Item 3). The
undersigned, by signing and returning this Notice and Questionnaire, understands
that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Registration Rights Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and its directors, officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against
certain losses arising in connection with statements concerning the undersigned
made in the Shelf Registration Statement or the related prospectus in reliance
upon the information provided in this Notice and Questionnaire.

The undersigned hereby provides the following information to the Company and
represents and warrants to the Company that such information is accurate and
complete:

QUESTIONNAIRE

1.(a) Full Legal Name of Selling Security Holder:

(b) Full Legal Name of registered holder (if not the same as (a) above) through
which Registrable Securities listed in Item (3) below are held:

(c) Full Legal Name of DTC Participant (if applicable and if not the same as (b)
above) through which Registrable Securities listed in Item (3) below are held:

(d) List below the individual or individuals who exercise voting and/or
dispositive powers with respect to the Registrable Securities listed in Item (3)
below:

2.Address for Notices to Selling Security Holder:

Telephone:
Fax:
E-mail address:
Contact Person:

3.Beneficial Ownership of Registrable Securities:

Type of Registrable Securities beneficially owned, and number of shares of Class
B Common Stock beneficially owned:

4.Beneficial Ownership of Securities of the Company Owned by the Selling
Security Holder:

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company, other than the
Registrable Securities listed above in Item (3).

Type and amount of other securities beneficially owned by the Selling Security
Holder:

5.Relationship with the Company

 

 

--------------------------------------------------------------------------------

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

State any exceptions here:

6.Plan of Distribution

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item (3)
pursuant to the Shelf Registration Statement only as follows and will not be
offering any of such Registrable Securities pursuant to an agreement,
arrangement or understanding entered into with a broker or dealer prior to the
effective date of the Shelf Registration Statement. Such Registrable Securities
may be sold from time to time directly by the undersigned or, alternatively,
through underwriters or broker-dealers or agents. If the Registrable Securities
are sold through underwriters or broker-dealers, the Selling Security Holder
will be responsible for underwriting discounts or commissions or agent’s
commissions. Such Registrable Securities may be sold in one or more transactions
at fixed prices, at prevailing market prices at the time of sale, at varying
prices determined at the time of sale, or at negotiated prices. Such sales may
be effected in transactions (which may involve crosses or block transactions)

(i) on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale;

(ii) in the over-the-counter market;

(iii) in transactions otherwise than on such exchanges or services or in the
over-the-counter market; or

(iv) through the writing of options.

In connection with sales of the Registrable Securities or otherwise, the
undersigned may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the Registrable Securities and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

State any exceptions here:

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior written
agreement of the Company.

ACKNOWLEDGEMENTS

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Registrable Securities pursuant to the Registration Rights Agreement. The
undersigned agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.

The Selling Security Holder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein. Pursuant to the Registration

 

 

--------------------------------------------------------------------------------

Rights Agreement, the Company has agreed under certain circumstances to
indemnify the Selling Security Holders against certain liabilities.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Shelf Registration
Statement remains effective. All notices hereunder and pursuant to the
Registration Rights Agreement shall be made in writing at the address set forth
below.

In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to the Company, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.

By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to Items (1)
through (6) above and the inclusion of such information in the Shelf
Registration Statement and the related prospectus. The undersigned understands
that such information will be relied upon by the Company in connection with the
preparation or amendment of the Shelf Registration Statement and the related
prospectus.

Once this Notice and Questionnaire is executed by the Selling Security Holder
and received by the Company, the terms of this Notice and Questionnaire and the
representations and warranties contained herein shall be binding on, shall
insure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and the Selling
Security Holder with respect to the Registrable Securities beneficially owned by
such Selling Security Holder and listed in Item 3 above.

This Notice and Questionnaire shall be governed by, and construed in accordance
with, the laws of the State of New York.

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

 

Beneficial Owner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Dated:

 

 

Please return the completed and executed Notice and Questionnaire to:

 

Affinion Group Holdings, Inc.
6 High Ridge Park
Stamford, CT 06905
Attention:  Brian Fisher, Esq.
Facsimile: 203-956-1206
Electronic mail:  bfisher@affiniongroup.com


 

 

 